DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on October 27, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2021-0008547, filed on January 21, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 9, “map information” should read “the map information”.
Claim 11, line 7, “map information” should read “the map information”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“vehicle information detecting device configured to detect…” in claim 1.
“line analyzing device configured to analyze…” in claim 1.
“reliability determining device configured to determine…” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the limitation “information of the surrounding vehicle” at line 2 is unclear. Specifically, it is unclear to the Examiner if this is the same “information of the surrounding vehicle” previously recited in claim 1 or different.
As to claim 12, the limitation “information of the surrounding vehicle” at line 3 is unclear. Specifically, it is unclear to the Examiner if this is the same “information of the surrounding vehicle” previously recited in claim 11 or different.
Claims 2, 4, 13, and 14 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 11 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 11 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 11) recite the limitation of analyzing line information based on the information of the surrounding vehicle which accompanies the vehicle; and determining reliability of the line information. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the detected information and analyzes the line information and determines reliability of the line information.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply analyzing line information based on the information of the surrounding vehicle which accompanies the vehicle and determining reliability of the line information in his/her mind or by a human using a pen and paper. The mere nominal recitation of a vehicle information detecting device (claim 1), a line analyzing device (claim 1), a reliability determining device (claim 1), or a controller (claim 1) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of detecting information of a surrounding vehicle which accompanies the vehicle, when the vehicle travels through an intersection, extracting a change point on a map based on the reliability, updating map information based on the change point, a vehicle information detecting device (claim 1), a line analyzing device (claim 1), a reliability determining device (claim 1), and a controller (claim 1). The detecting step is recited at a high level of generality (i.e. as a general means of gathering data from the surrounding environment) and amount to no more than data gathering, which is a form of extra solution activity. The extracting and updating steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The vehicle information detecting device in claim 1, line analyzing device in claim 1, reliability determining device in claim 1, and controller in claim 1 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The vehicle information detecting device, line analyzing device, reliability determining device, and controller are recited at a high level of generality and merely automate the detecting, analyzing determining, extracting, and updating steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 11 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 11 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-10 depend from claim 1 and claims 12-20 depend from claim 11. 
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of collecting information of the surrounding vehicle recognized from at least one sensor provided in the vehicle, when the vehicle enters the intersection is recited at a high level of generality and amount to no more than data gathering, which is a form of extra solution activity, using a similar analysis applied to claims 1 and 11 above. As a further example, in claim 9, updating line information about the change point of the map, based on the obtained intersection entry line information is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 11 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al., US 2021/0039671 A1, hereinafter referred to as KIM, in view of IWASAKI, US 2020/0226927 A1, hereinafter referred to as IWASAKI, and further in view of Kawai et al., US 2014/0350777 A1, hereinafter referred to as Kawai, respectively.
As to claim 1, KIM teaches an apparatus for updating map information for a vehicle, the apparatus comprising:
a reliability determining device configured to determine reliability of the line information (see at least paragraphs 342 and 578-579 regarding the processor 830 may determine image reliability according to external environment information, KIM); and 
a controller configured to extract a change point on a map based on the reliability and update map information based on the change point (see at least paragraphs 543-547. See also at least paragraphs 570-579 regarding updating map information of the server by transmitting information that needs to be corrected, extracted using the image sensor, (i.e., difference information related to the portion that needs to be updated). The processor 830 may also differently set at least one of an extraction range for extracting a portion that needs to be updated and a type of information to be extracted, based on the image reliability, KIM).
KIM teaches determining a lane in which the vehicle 100 having the path providing device 800 is currently moving by using (analyzing) an image received from an image sensor (or camera) among the sensors (see at least paragraphs 450-451, KIM), and the data fusion unit 1600 may extract object information by analyzing the received image (see at least paragraphs 542-547, KIM), however, KIM does not explicitly teach a vehicle information detecting device configured to detect information of a surrounding vehicle which accompanies the vehicle; or a line analyzing device configured to analyze line information based on the information of the surrounding vehicle which accompanies the vehicle.
However, IWASAKI teaches a vehicle information detecting device configured to detect information of a surrounding vehicle which accompanies the vehicle (see at least paragraphs 66-75 regarding a first acquisition unit configured to acquire information regarding the surroundings of the vehicle (step S101, controller 200, surroundings recognition cameras 207, surroundings recognition sensors 208); and a second acquisition unit configured to acquire vehicle information regarding another vehicle traveling in the same direction as the vehicle in a different lane from the lane that the vehicle is traveling in with at least a part of the other vehicle forward of the vehicle, the vehicle information regarding the other vehicle being included in the information regarding the surroundings of the vehicle acquired by the first acquisition unit); and a line analyzing device configured to analyze line information based on the information of the surrounding vehicle which accompanies the vehicle (see at least paragraph 27 regarding by analyzing images taken by the cameras 41, the outlines of targets and lane markings (white lines, etc.) on a road can be extracted. See also at least paragraph 47 regarding action plans of the vehicle 1 are executed while surroundings information, which is image information regarding white lines. See also at least paragraphs 66-75).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of IWASAKI which teaches a vehicle information detecting device configured to detect information of a surrounding vehicle which accompanies the vehicle and a line analyzing device configured to analyze line information based on the information of the surrounding vehicle which accompanies the vehicle with the system of KIM as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of detecting information of a surrounding vehicle which accompanies the vehicle and analyzing line information based on the information of the surrounding vehicle which accompanies the vehicle and would have predictably applied it to improve the system of KIM.
KIM, as modified by IWASAKI, does not explicitly teach when the vehicle travels through an intersection.
However, such matter is taught by Kawai (see at least paragraph 36 regarding an image shot by the camera 32 is used for recognizing a pavement marking or a surrounding fixed structure and for understanding a position relative to the vehicle 30 when the vehicle 30 passes through an intersection. See also at least paragraphs 98-100).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kawai which teaches when the vehicle travels through an intersection with the system of KIM, as modified by IWASAKI, as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of having when the vehicle travels through an intersection and would have predictably applied it to improve the system of KIM as modified by IWASAKI.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, KIM does not explicitly teach wherein the vehicle information detecting device collects information of the surrounding vehicle recognized from at least one sensor provided in the vehicle.
However, such matter is taught by IWASAKI (see at least paragraph 66 regarding a first acquisition unit configured to acquire information regarding the surroundings of the vehicle (step S101, controller 200, surroundings recognition cameras 207, surroundings recognition sensors 208); and a second acquisition unit configured to acquire vehicle information regarding another vehicle traveling in the same direction as the vehicle in a different lane from the lane that the vehicle is traveling in with at least a part of the other vehicle forward of the vehicle, the vehicle information regarding the other vehicle being included in the information regarding the surroundings of the vehicle acquired by the first acquisition unit).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of IWASAKI which teaches wherein the vehicle information detecting device collects information of the surrounding vehicle recognized from at least one sensor provided in the vehicle with the system of KIM as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of collecting information of the surrounding vehicle recognized from at least one sensor provided in the vehicle and would have predictably applied it to improve the system of KIM.
KIM, as modified by IWASAKI, does not explicitly teach when the vehicle enters the intersection.
However, such matter is taught by Kawai (see at least paragraph 36 regarding an image shot by the camera 32 is used for recognizing a pavement marking or a surrounding fixed structure and for understanding a position relative to the vehicle 30 when the vehicle 30 passes through an intersection. See also at least paragraphs 98-100).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kawai which teaches when the vehicle enters the intersection with the system of KIM, as modified by IWASAKI, as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of having when the vehicle enters the intersection and would have predictably applied it to improve the system of KIM as modified by IWASAKI.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, KIM does not explicitly teach wherein the vehicle information detecting device detects the information of the surrounding vehicle which accompanies the vehicle among the collected information of the surrounding vehicle.
However, such matter is taught by IWASAKI (see at least paragraph 66 regarding a first acquisition unit configured to acquire information regarding the surroundings of the vehicle (step S101, controller 200, surroundings recognition cameras 207, surroundings recognition sensors 208); and a second acquisition unit configured to acquire vehicle information regarding another vehicle traveling in the same direction as the vehicle in a different lane from the lane that the vehicle is traveling in with at least a part of the other vehicle forward of the vehicle, the vehicle information regarding the other vehicle being included in the information regarding the surroundings of the vehicle acquired by the first acquisition unit).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of IWASAKI which teaches wherein the vehicle information detecting device detects the information of the surrounding vehicle which accompanies the vehicle among the collected information of the surrounding vehicle with the system of KIM as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of having wherein the vehicle information detecting device detects the information of the surrounding vehicle which accompanies the vehicle among the collected information of the surrounding vehicle and would have predictably applied it to improve the system of KIM.
KIM, as modified by IWASAKI, does not explicitly teach when the vehicle travels through the intersection.
However, such matter is taught by Kawai (see at least paragraph 36 regarding an image shot by the camera 32 is used for recognizing a pavement marking or a surrounding fixed structure and for understanding a position relative to the vehicle 30 when the vehicle 30 passes through an intersection. See also at least paragraphs 98-100).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kawai which teaches when the vehicle travels through the intersection with the system of KIM, as modified by IWASAKI, as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of having when the vehicle travels through the intersection and would have predictably applied it to improve the system of KIM as modified by IWASAKI.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5, KIM teaches wherein the controller matches the vehicle on the map based on position information of the vehicle and identifies an intersection entry or driving state based on information of the vehicle matched on the map (see at least paragraphs 300-303 regarding the processor 830 may match the position of the vehicle 100 with the HD map based on the position information of the vehicle, KIM).
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al., US 2021/0039671 A1, hereinafter referred to as KIM, in view of IWASAKI, US 2020/0226927 A1, hereinafter referred to as IWASAKI, and further in view of Kawai et al., US 2014/0350777 A1, hereinafter referred to as Kawai, and further in view of SUZUKI, JP 2017117186 A, hereinafter referred to as SUZUKI, respectively.
As to claim 3, KIM, as modified by IWASAKI and Kawai, does not explicitly teach wherein the information of the surrounding vehicle includes ID information of the surrounding vehicle recognized by a camera of the vehicle.
However, such matter is taught by SUZUKI (see at least paragraph 25 regarding the traveling state of the surrounding vehicle may be detected by the surrounding monitoring sensor 11 or may be included in vehicle information of the surrounding vehicle acquired by vehicle-to-vehicle communication. The vehicle information includes identification information uniquely assigned to a vehicle equipped with a device that is a transmission source of the vehicle information. See also at least paragraphs 67-69).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SUZUKI which teaches wherein the information of the surrounding vehicle includes ID information of the surrounding vehicle recognized by a camera of the vehicle with the system of KIM, as modified by IWASAKI and Kawai, as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of having wherein the information of the surrounding vehicle includes ID information of the surrounding vehicle recognized by a camera of the vehicle and would have predictably applied it to improve the system of KIM as modified by IWASAKI and Kawai.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 3 and is rejected under the same rational.

Claim(s) 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al., US 2021/0039671 A1, hereinafter referred to as KIM, in view of IWASAKI, US 2020/0226927 A1, hereinafter referred to as IWASAKI, and further in view of Kawai et al., US 2014/0350777 A1, hereinafter referred to as Kawai, and further in view of TANZAWA, JP 2010008068 A, hereinafter referred to as TANZAWA, respectively.
As to claim 6, KIM, as modified by IWASAKI and Kawai, does not explicitly teach wherein the line analyzing device obtains intersection entry line information based on the number of surrounding vehicles which accompany the vehicle.
However, such matter is taught by TANZAWA (see at least paragraph 49 regarding when the distance between the stop line of the intersection and the own vehicle is A and the sum of the average total length of the vehicle and the average vehicle interval is B, the number of vehicles waiting for a traffic light in front of the own vehicle).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of TANZAWA which teaches wherein the line analyzing device obtains intersection entry line information based on the number of surrounding vehicles which accompany the vehicle with the system of KIM, as modified by IWASAKI and Kawai, as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of having wherein the line analyzing device obtains intersection entry line information based on the number of surrounding vehicles which accompany the vehicle and would have predictably applied it to improve the system of KIM as modified by IWASAKI and Kawai.
As to claim 7, KIM teaches wherein the line analyzing device analyzes whether the obtained intersection entry line information is identical to intersection entry line information on the map (see at least paragraphs 450-451 regarding determine a lane in which the vehicle 100 having the path providing device 800 is currently moving by using (analyzing) an image received from an image sensor (or camera) among the sensors. See also at least paragraphs 542-547, KIM).
As to claim 8, KIM teaches wherein the controller extracts the change point based on a point where the obtained intersection entry line information and the intersection entry line information on the map are not identical to each other on the map, when the obtained intersection entry line information is not identical to the intersection entry line information on the map (see at least paragraphs 543-547. See also at least paragraphs 578-579 regarding the processor 830 may also differently set at least one of an extraction range for extracting a portion that needs to be updated and a type of information to be extracted, based on the image reliability, KIM).
As to claim 9, KIM teaches wherein the controller updates line information about the change point of the map, based on the obtained intersection entry line information (see at least paragraphs 543-547. See also at least paragraphs 570-579 regarding updating map information of the server by transmitting information that needs to be corrected, extracted using the image sensor, (i.e., difference information related to the portion that needs to be updated), KIM).
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 9 and is rejected under the same rational.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al., US 2021/0039671 A1, hereinafter referred to as KIM, in view of IWASAKI, US 2020/0226927 A1, hereinafter referred to as IWASAKI, and further in view of Kawai et al., US 2014/0350777 A1, hereinafter referred to as Kawai, and further in view of SEKIYA et al., JP 2018132529 A, hereinafter referred to as SEKIYA, respectively.
As to claim 10, KIM, as modified by IWASAKI and Kawai, teaches the processor 830 may determine image reliability according to external environment information (see at least paragraphs 342 and 578-579, KIM), however, KIM, as modified by IWASAKI and Kawai, does not explicitly teach wherein the reliability determining device obtains traffic congestion information based on a density of the surrounding vehicle.
However, such matter is taught by SEKIYA (see at least paragraphs 15-18 regarding since the traffic congestion information for each lane is obtained based on the captured image, the degree of traffic congestion can be determined based on the number of vehicles for each lane (corresponding to the inter-vehicle distance and the density of the vehicles), and the traffic congestion information for each lane can be obtained).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SEKIYA which teaches wherein the reliability determining device obtains traffic congestion information based on a density of the surrounding vehicle with the system of KIM, as modified by IWASAKI and Kawai, as both systems are directed to a system and method for providing the driving information, and one of ordinary skill in the art would have recognized the established utility of having wherein the reliability determining device obtains traffic congestion information based on a density of the surrounding vehicle and would have predictably applied it to improve the system of KIM as modified by IWASAKI and Kawai.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 10 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YAO et al. (CN 105206073 A) regarding a system and method for determining identification information of the surrounding vehicle of the target vehicle from the stored driving information of each vehicle obtaining driving information of the surrounding vehicle of the target vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666          

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666